IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-20265
                             No. 97-20269
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LARRY HOUSMAN, SR.,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-96-CR-82-1
                        - - - - - - - - - -
                           April 15, 1998
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Larry Housman, Sr., appeals his guilty-plea conviction for

five counts of trafficking in counterfeit services, conspiracy to

violate the laws of the United States, possession of 15 or more

unauthorized access devices, and possession of device-making

equipment.     He argues that the district court abused its

discretion in denying his motion to withdraw his guilty plea.     He

contends that his guilty plea was unknowing and involuntary


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
because the Government breached its promise that his sentence

would be based on a $40,000 total loss.    The record of the

rearraignment indicates that there was no plea agreement and that

the Government did not promise that Housman’s sentence would be

based on a $40,000 loss.    At the rearraignment, Housman stated

that no promises of leniency were made and that he understood his

sentence would be based U.S. Sentencing Guidelines and on the

facts presented in the Presentence Report.    Housman’s statements

in open court carry a strong presumption of truth.    See

Blackledge v. Allison, 431 U.S. 63, 74 (1977).    The district

court did not abuse its discretion in denying Housman’s motion to

withdraw his guilty plea.    See United States v. Thomas, 13 F.3d
151, 152-53 (5th Cir. 1994).

     AFFIRMED.




                                  2